Citation Nr: 0504321	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  01-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative joint disease of the lumbosacral spine.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1996 until June 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.  The January 2001 rating decision granted 
service connection for degenerative joint disease of the 
lumbosacral spine and assigned a 10 percent evaluation, 
effective from June 21, 2000.  By a rating decision in June 
2004, the evaluation was increased to 40 percent, effective 
from June 21, 2000.

This matter was previously before the Board in July 2003.  At 
that time, the matter was remanded for further development. 


FINDINGS OF FACT

The veteran's degenerative joint disease of the lumbosacral 
spine is manifested by subjective complaints of radiating 
pain and tightening of his low back, exacerbated on use, 
productive of no more than moderate limitation of motion of 
the lumbar spine.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
40 percent for degenerative joint disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (to 
include as effective prior to September 23, 2002, and from 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

In the present case, the issue of entitlement to an initial 
evaluation in excess of 40 percent for degenerative joint 
disease of the lumbosacral spine stems from a notice of 
disagreement with the January 2001 rating decision which 
granted service connection for the low back disability.  If, 
in response to notice of its decision on a claim for which VA 
has already given section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC   8-2003.  However, in the 
present case, the record does not reflect that the veteran 
was issued § 5103 notice as to the claim for service 
connection for a low back disability.  Hence, the exclusion 
outlined in VAOPGCPREC   8-2003, noted above, is not 
applicable.  

VA letters issued in April 2001 and January 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  The latter correspondence also 
apprised him as to which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
requested to provide any evidence pertinent to the appeal, in 
his possession, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  

However, in the present case, the VCAA notice in this case 
was not provided to the veteran prior to the initial AOJ 
adjudication assigning the initial rating.  Thus, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini II.  While the 
Court did not specify how the Secretary could properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his claim are affiliated with the claims file.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations-in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).



Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

The veteran received multiple VA examinations in November 
2000.  One such examination evaluated his orthopedic 
complaints.  The veteran reported constant low back pain 
which he rated as an 8 out of 10 in intensity.  The pain 
worsened with physical activity such as bending or running.  
He described the pain as a tightening sensation localized in 
the lower back.  He also stated that his right leg would fall 
asleep for about 2 minutes while he was seated.  That had 
occurred 3 times over the previous 5 months.  

The veteran continued to discuss his back pain and its impact 
on his daily activities.  He reported that his low back pain 
prevented him from participating in outdoor activities.  He 
denied problems with bowel or bladder, and also denied any 
sexual dysfunction.  

Upon objective examination, there was paravertebral spasm.  
There was no tenderness.  The veteran had forward flexion to 
80 degrees without pain and to 80-85 degrees with pain.  
Extension was from 0 to 10 degrees with pain throughout.  He 
had left lateral flexion from 0 to 20 degrees without pain 
and from 20 to 25 degrees with pain.  He had right lateral 
flexion from 0 to 30 degrees without pain and from 30 to 35 
degrees with pain.  He had left rotation from 0 to 45 degrees 
without pain.  He had right rotation from 0 to 25 degrees 
without pain and from 25 to 30 degrees with pain.  Straight 
leg raising on the left was from 0 to 80 degrees without pain 
and from 80 to 90 degrees with pain.  Right straight leg 
raise was from 0 to 60 degrees without pain and from 60 to 75 
degrees with pain.  Motor strength was 5/5 in the hips, knees 
ankles and toes bilaterally.  There was no decrease in 
sensation as to either lower extremity.  The veteran's gait 
was within normal limits.  Following examination, the 
diagnosis was chronic low back pain.

A general VA examination dated in November 2000 revealed that 
the veteran had no paravertebral muscle spasm.  Neurological 
testing was within normal limits.

The veteran also received a special VA neurological 
examination in November 2000.  He stated that, in addition to 
pain in his right paralumbar region, he felt tingling on the 
bottom of his right foot, calf and the back of his right 
thigh.  Objectively, straight leg and Patrick tests were 
negative.  Neurological findings were normal, as were the 
veteran's gait, muscle power and coordination.  The veteran 
was diagnosed with right S1 radiculopathy manifested by 
paresthesias in the distribution of S1.  

In February 2001, the veteran was treated at a private 
facility with complaints of low back pain.  He also reported 
occasional right posterior thigh pain.  Upon objective 
examination, the veteran had decreased range of motion as to 
lumbar flexion, right lateral flexion and right rotation.  
The veteran also had right sacroiliac pain upon forward 
flexion and right lateral flexion.  There was also a finding 
of bilateral muscle spasms in the lumbosacral region, most 
severe on the right side.  

A March 2001 MRI revealed normal vertebral alignment, with no 
spinal stenosis.  There was mild narrowing of the L5-S1 disc 
space and minimal bulging of the L3-4 and L4-5 discs.  No 
focal disc herniation or compression of the thecal sac was 
shown.  
 
Radiologic findings dated May 2001 show that the veteran's 
disc spaces were within normal limits.  The study was 
essentially negative.

A VA neurological consult dated in May 2001 shows complaints 
of constant low-grade back discomfort.  The veteran stated 
that he also had numbness and tingling with shooting pain 
down the right leg, precipitated by sitting or standing for 
prolonged periods.  At that time, the veteran could walk with 
a normal base.  He could also tandem, heel and toe walk.  
There was no tenderness of the back and no muscle spasm.  
Coordination and sensory findings were also normal.  He 
denied problems with bowel or bladder.  He was not on pain 
medication.

In a November 2001 statement, the veteran discussed his low 
back symptomatology.  He believed his condition to be severe, 
and he stated that although he had been performing stretching 
exercises as suggested by a physician, his back problems were 
not improving.  The veteran further commented that his back 
condition involved various indirect symptoms such as fatigue 
and sleeplessness.  His sleep was interrupted due to 
repetitive jerking movements.  

In August 2002 the veteran had another VA examination.  He 
had complaints of intermittent low back pain.  The veteran 
described an occasional sharp burning pain to the lower back, 
with occasional right leg numbness and tingling after sitting 
for 30 minutes or more.  The pain sometimes traveled to the 
right foot.  There was no leg weakness or incontinence.  
Precipitating factors including sleeping on his back, 
running, walking for more than 2 to 3 minutes and lifting 
greater than 30 pounds.  Alleviating factors included therapy 
and swimming.  The veteran had limited range of motion and 
wore a back brace.  There were no postural deformities and 
the musculature of the back was symmetric.  There were no 
neurological abnormalities.  Motor strength was full and 
straight leg raise, clonus and Babinski tests were all 
negative.  The veteran could heel and toe walk without pain 
or weakness.  It was noted that he used a back brace as 
necessary.  On range of motion testing, the veteran had pain 
on rotation to the left at 35 degrees, on rotation to the 
right at 35 degrees, and on left and right lateral flexion to 
30 degrees.

The veteran was again examined by VA in February 2004.  The 
veteran stated that his back pain was situated on the lower 
right side.  He rated his discomfort as a 3 out of 10.  With 
prolonged sitting or standing his pain increased to a 5 or 6 
out of 10.  He had episodes where the pain spiked to a 9 or 
10 out of 10.  Such flares would last for one minute, in 
which he was immobilized.  Then the pain decreased and 
remained at a 5 out of 10 for a few days.  In addition to 
back pain, the veteran also reported an intermittent tingling 
sensation in his right foot and calf occurring once daily.  
It would last for a few minutes and then subside with a 
change of posture.  

Objectively, the veteran had forward flexion from 0 to 70 
degrees without pain and from 70 to 80 degrees with pain.  
Extension was from 0 to 10 degrees with pain throughout.  He 
had left lateral flexion from 0 to 30 degrees with pain.  
Right lateral flexion was from 0 to 30 degrees without pain 
and from 30 to 35 degrees with pain.  He had rotation, left 
and right from 0 to 45 degrees without pain.  Straight leg 
raising, left, was from 0 to 90 degrees without pain.  Right 
straight leg raise was from 0 to 70 degrees without pain and 
from 70 to 80 degrees with pain.  

Further objective findings revealed that the veteran had no 
postural abnormalities or fixed deformities.  Musculature of 
the back was normal and there was no paravertebral spasm.  
There was no tenderness of the lumbosacral spine.  The 
veteran could walk on his toes and heels and could squat and 
stand normally.  He had full muscle power in the lower 
extremities.  No sensory deficits were detected.  

Analysis

The veteran is currently assigned an initial 40 percent 
disability evaluation for his service-connected low back 
disability.  He contends that the severity of his condition 
warrants a higher rating.  The Board has reviewed the 
evidence of record and finds no basis for an initial 
evaluation in excess of 40 percent during any part of the 
claims period.  The reasons and bases for this conclusion are 
detailed below. 

At the outset, it is observed that the diagnostic criteria 
pertaining to disabilities of the spine have undergone 
multiple revisions during the pendency of this appeal.  
Initially, the veteran was rated under Diagnostic Code 5295, 
for lumbosacral strain.  It is noted, however, that such Code 
section only affords a maximum award of 40 percent.  Thus, an 
increased rating under that Diagnostic Code is not possible.  
It is further noted that Diagnostic Code 5292, as it existed 
at the outset of this appeal, also provided a maximum benefit 
of 40 percent.  In fact, the only Code section under which an 
increase is possible, prior to the Code revisions, is 
Diagnostic Code 5293, for intervertebral disc syndrome.  

Prior to it's revision effective September 23, 2002, 
Diagnostic Code 5293 afforded a 60 percent evaluation for 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief. 

Here, despite the veteran's subjective complaints of lower 
extremity tingling and numbness, the medical evidence 
consistently reveals normal neurological findings.  As such, 
the veteran's disability picture is not consistent with a 60 
percent rating under the old version of Diagnostic Code 5293. 

Based on all of the foregoing, the versions of the law in 
effect at the inception of the veteran's claim provide no 
basis for a rating in excess of 40 percent.  In so finding, 
the Board has considered additional functional limitation due 
to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
In this vein, it is noted that the November 2000 VA 
examination report showed no spinal tenderness, full motor 
strength and normal gait and coordination.  Additionally, a 
May 2001 consult revealed that the veteran could walk with a 
normal base.  He could also tandem, heel and toe walk.  There 
was no tenderness of the back and no muscle spasm.  
Coordination was also normal.  Finally, August 2002 
examination revealed no postural deformities and the 
musculature of the back was symmetric.  There were no 
neurological abnormalities and motor strength was full.  The 
veteran could heel and toe walk without pain or weakness.

In concluding that Deluca considerations do not warrant an 
increase rating here, the Board acknowledges the veteran's 
consistent reports of constant low back pain.  The Board 
further recognizes objective evidence showing pain at the 
outer limits of the veteran's range of motion.  Finally, the 
veteran's use of a back brace is also noted.  However, it is 
determined that such facts have already been duly considered 
in the assignment of his present 40 percent rating and that 
his overall disability picture is not commensurate with a 
higher evaluation at this time.

As noted previously, the criteria regarding the spine have 
undergone revisions.  The first revision involves Diagnostic 
Code 5293.  Effective September 23, 2002, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, a 60 percent disability rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during the past 12 months.  In 
fact, there is no indication that bed rest was prescribed by 
a physician at any time.  As such, the revised version of 
Diagnostic Code 5293 can not serve as a basis for an 
increased rating, and the highest possible rating based on 
incapacitating episodes remains at 40 percent.

Under the new version of Diagnostic Code 5293, the Board must 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher disability rating for his intervertebral disc 
syndrome than the 40 percent arrived at on the basis of 
incapacitating episodes.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  One relevant Code section in this regard 
is Diagnostic Code 5292, concerning limitation of motion of 
the lumbar spine.  Here, a November 2000 VA examination 
report is found to be representative of the severity of 
veteran's low back disability for the period in question.  At 
that time, he had flexion to 80 degrees without pain and to 
80-85 degrees with pain.  Extension was from 0 to 10 degrees 
with pain throughout.  He had left lateral flexion from 0 to 
20 degrees without pain and from 20 to 25 degrees with pain.  
He had right lateral flexion from 0 to 30 degrees without 
pain and from 30 to 35 degrees with pain.  He had left 
rotation from 0 to 45 degrees without pain.  He had right 
rotation from 0 to 25 degrees without pain and from 25 to 30 
degrees with pain.  Straight leg raising, left, was from 0 to 
80 degrees without pain and from 80 to 90 degrees with pain.  
Right straight leg raise was from 0 to 60 degrees without 
pain and from 60 to 75 degrees with pain.  

The Board concludes that the above findings, coupled with 
objective evidence of painful motion, warrant a 20 percent 
disability evaluation for moderate limitation of spine 
motion.  The consideration of pain is appropriate and 
conforms to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, a 20 
percent rating for orthopedic manifestations of the veteran's 
back disability is for application.  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is Diagnostic Code 5295, for lumbosacral strain.  
However, the criteria for a rating in excess of 20 percent 
have not been satisfied.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected lumbar spine disability.  Here, while the veteran 
has voiced various neurological complaints, to include 
numbness and tingling in the lower right leg, the objective 
evidence repeatedly shows normal sensory findings.  Thus, a 
compensable evaluation is not for application for the 
neurological manifestations of the veteran's back disability.  

In sum, as instructed by the new version of Diagnostic Code 
5293, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's degenerative disc 
disease of the lumbar spine.  It has been determined that the 
veteran is entitled to a 20 percent rating under Diagnostic 
Code 5292 for his orthopedic manifestations.  He is not 
entitled to a compensable evaluation for neurologic 
manifestations.  Moreover, there are no other compensable 
service-connected disabilities with which to combine the 20 
percent orthopedic evaluation.  As such, use of the combined 
ratings table under 38 C.F.R. § 4.25 is not necessary.  
Application of the second component of Diagnostic Code 5293, 
as revised September 23, 2002, fails to afford a rating in 
excess of the 40 percent presently assigned. 

Lastly, the Board notes that another change to the rating 
schedule became effective September 26, 2003.  Under the 
newly crafted General Rating Formula for Diseases and 
Injuries of the Spine, a 50 percent evaluation applies where 
the evidence demonstrates unfavorable ankylosis of the entire 
thoracolumbar spine.  Such has not been established here.  
Moreover, while the revised version of Diagnostic Code 
5293(to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243), also permits rating based on incapacitating episodes, 
as discussed above, no such episodes have been established.  
Therefore, the most recent changes to the spine regulations 
do not serve as a basis for a rating in excess of 40 percent 
for the veteran's chronic low back pain with degenerative 
joint disease of the lumbosacral spine.  

In conclusion, the present assignment of 40 percent 
appropriately reflects the extent of disability associated 
with the veteran's degenerative chronic low back pain with 
degenerative joint disease of the lumbosacral spine.  A 
higher rating is not justified under any version of that Code 
section, nor do any alternate Code sections afford the 
benefit sought on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

Entitlement to an initial rating in excess of 40 percent for 
chronic low back pain and degenerative joint disease of the 
lumbosacral spine is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


